JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s orders filed May 14, 2001, denying appellant’s petition for writ of habeas corpus and dismissing the complaint *6without prejudice for lack of jurisdiction, and July 17, 2001, denying the motion to amend judgment, be affirmed substantially for the reasons stated in the memorandum opinions accompanying those orders.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.